Title: To Thomas Jefferson from Albert Gallatin, 31 December 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                31 Dec 1806
                        
                        That part of the letter which relates to the rebuilding of the light house at Smith’s point instead of
                            attempting to secure the ground, which indeed seems hopeless will be laid before the Comee. of Commerce &
                            Manufactures who may report an appropriation for that object.
                        The part which relates to the conduct of the keeper of Cape Henry light house is submitted to the President
                            for his decision—Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                     Enclosure
                                                
                            
                                
                        Sir 
                        
                        Collr. Office Norfolk Decr 23—1806
                            
                            
                  
                     I now enclose you a plan of Smiths point, by wch you will see the situation of the light house, & the propositions of Mr Boroughs, relative to the building a new one & also, some proposals of Mr Kudnal, the adjoining neighbour, to the light house, neither of which I think will answer, what is now doing by the keeper of the Light house will answer as well as what they propose, meer temporary nor In & forever an expence, accruing thereon. I have consulted several workmen on the occasion, most of whom are of opinion, that the Lthouse would hardly be safe on a plane with a foundation, of so little depth, & it has been ever my own opinion, that it was insufficient, that on the whole I beleive, it would be best to take the old one down, & rebuild it, on one of the places proposed in the plan, if I was to choose the spot, it should be that on Mr. Kudnals land, where, it would be more safe for which he asks $250. Mr Burroughs, proposes to rebuild the Light house & raise it six feet higher for $5750. & to keep a temporary light during the rebuilding, which can be done from a staff (& large lanthorn) raised for the purpose, I think his price is too high, considering the stone is already there, tho I am sure it would be to the advantage of the public, in the end to rebuild, than lay out money in secuering the bank & light house, where it now stands, & after all that can be done, there will be danger of its falling. the repairs now wanting I expect will cost near half the sum asked for rebuilding.—I am fully satisfied in my mind, that it does not require to be so high, as the present light house, if the diameter of the Light house was inlarged at the foundation, & taper more up I beleive it would be better & safer, & I would have a square wall, without it, about ten feet larger & of 4 feet depth, from the surface of the earth filld, with the cuttings of the stone & shells, which with, lime, sand & tar would make a firm & lasting pavement, that would never want repair. I suppose if the light house is taken down, others will offer to rebuild it, that it is probable it would Come lower. whatever you may please to do I will endeavor to have executed on the best termes—
                     a formal protest has been entered by the Capt of a Ship, against the keeper of the Light house on Cape Henry & I beleive a very just one as several complaints have been made against the keeper, the Capt. has been particular in his protest, he inform’d me that he examind it & found the glass foul & several lights stopped with wooden pannels, I have inform’d the keeper thereof, of the complaints & he  appeared displeased but has not done any better since, altho I urged him to it & informd him the increase of his salary, was to enable him to keep better lights by imploying an assistant.—
                     if you should think proper to remove him, I should recommend the Youngest brother, of Elizy Bourroughs who has superintended the light house, at New point comfort, with great credit, it being the best light On the bay. The Light on Cape Henry being the most material one, should have an attentive keeper which I am afraid has not been the case lately, he is well supplied with oil & spare glass to replace any broken ones; each of the light house keepers should be supply’d with a diamond to cut glass, as the sashes are made of iron all differ in size, by having a diamond they could fit them with expence, when accidents happen.  I beg leave to remark to you that the common glass, is improper for the lanthorn, very expensive from its thiness, gales of wind break it, almost every squal it is the case; & when it happens, the leward lights are forced out; I suppose we may get proper glass made at  Boston or some other manufactury, which could supply [it] the year, I am sensible it would be of advantage to the public to contract for a supply of it.—
                     The Light house on old point Comfort wants some repairs, The vane does not traverse, except in a gale of wind wch causes the light to be dul, & fills the house with smoke. if you think proper I will have it done, & will have such necessary repairs made, without troubling you on every occasion & I assure you that æconomy shall be used in every instance. The many gales of wind which have happend this fall, has caused more than usual expences, to the Lt houses, I hope we shall have no more of them soon. I am most respectfully 
                     Yr obt Servt                        
                     
                            
                            Thos Newton 
                           
                        
                        
                            
                        
                    
               